1Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This action is a final rejection.
Claims 1-20 are pending
Claims 1-6, 8-11 and 18-20 were amended
Claim 14 was cancelled 
Claims 1-13 & 15-20 are rejected under 35 USC § 101 


Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 8-6-2019. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9-28-2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed 1-21-2021 has been entered. Claims 1-20 remain pending in the application, with claim 14 cancelled by Applicant.  Applicant’s amendments to independent claims 1, 11 and 19 and the respective dependent claims 1-10, 12-13 & 15-18; and 20 remain not patent eligible because the claimed invention is directed to an abstract idea without significantly more as analyzed below and thus remains rejected under 35 USC §101. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
[1-20] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-20, the claims recite an abstract idea of the pairing of a merchant point of sale with a payment reader terminal.
Independent Claims 1, 11 and 19 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1, 11 and 19 recite a method and system for device pairing-. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “, at the one or more checkout service servers, that the terminal device corresponding to the terminal device identifier is authorized to read payment card information for use in processing one or more transactions initiated by the merchant device corresponding to the merchant device identifier “; and “generating a pairing record at the one or more checkout service servers in response to receipt of the notification and identifying that the terminal device is authorized to read payment card information for use in processing the one or more transactions initiated by the merchant device, the pairing record identifying at least the merchant device identifier and the terminal device identifier“; falls within the grouping of certain methods of organizing human activity under commercial or legal interactions including sales activities  as it recites the pairing of a merchant point of sale with a payment reader terminal. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 11 recites: “one or more communication interfaces wherein the one or more communication interfaces”; “one or more memory units that store instructions“; and “one or more processors, wherein execution of the instructions by the one or more processors causes the one or more processors to”; amount to  mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)).

In addition Claims 1, 11 and 19 recite: “receiving a merchant device identifier at [[a]] one or more checkout service servers from a merchant device of [[the]]_a merchant”; “sending, from a terminal device distinct from the merchant one or more checkout service servers based on merchant input at the terminal device, receiving the terminal device identifier at the one or more checkout service servers from the terminal device“; and “receiving a notification at the one or more checkout service servers indicating that the terminal device has been identified to the merchant“that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two of claim 11 recites: “one or more communication interfaces wherein the one or more communication interfaces”; “one or more memory units that store instructions“; and “one or more processors, wherein execution of the instructions by the one or more processors causes the one or more processors to”; amount to  mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)).
In addition Claims 1, 11 and 19 recite: “receiving a merchant device identifier at [[a]] one or more checkout service servers from a merchant device of [[the]]_a merchant”; “sending, from a terminal device distinct from the merchant one or more checkout service servers based on merchant input at the terminal device, receiving the terminal device identifier at the one or more checkout service servers from the terminal device“; and “receiving a notification at the one or more checkout service servers indicating that the terminal device has been identified to the merchant“that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.

Claims 2-10, dependent on claim 1; claims 12-13 & 15-18, dependent on claim 11, and claim 20 dependent on claim 19 are rejected under 35 U.S.C 101 based on similar rationale as claims 1, 11 and 19 respectively. Additional elements in claims 2-10, 12-13 & 15-18 and 20 do not provide further limitations on claims 1, 11 and 19 respectively that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept.  

Claim 2 dependent on claim 1 and claim 15 dependent on claim 11 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 2 and 15 recite “receiving the notification at the one or more checkout service servers indicating that the terminal device has been identified to the merchant includes receiving a serial number associated with the terminal device from a device other than the terminal device”.  These claims amounts to no more than receiving a notification and serial number at one or  more checkout service servers or communication interfaces, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 3 dependent on claim 1 and claim 16 dependent on claim 11 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 3 and 16 recite “wherein receiving the notification at the one or more checkout service servers indicating that the terminal device has been identified to the merchant includes receiving a code output by the terminal device from a device other than the terminal device”.  These claims amounts to no more than receiving a notification and code output at one or  more checkout service servers or communication interfaces, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering 

Claim 4 dependent on claim 1 and claim 17 dependent on claim 11 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 4 and 17 recite “receiving the notification at the one or more checkout service servers indicating that the terminal device has been identified to the merchant includes receiving a code output by a mobile device in response to the mobile device interacting with the terminal device”.  These claims amounts to no more than receiving a notification and code output at one or  more checkout service servers or communication interfaces, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 5 dependent on claim 1 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 5 recites “wherein receiving the notification at the one or more checkout service servers indicating that the terminal device has been identified to the merchant includes receiving an indication that the terminal device has been selected from a list of devices at the merchant device”.  These claims amounts to no more than receiving a notification at one or  more checkout service servers, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 6 dependent on claim 1 and claim 13 dependent on claim 12 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 6 and 13 recite “wherein the merchant input one or more checkout service servers indicating that the terminal device has been identified to the merchant includes receiving a notification from the terminal device including the merchant identifier in response to receiving the merchant input”.  These claims amounts to no more than receiving a notification one or  more checkout service servers or communication interfaces, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 7 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “the pairing record further identifying that a second terminal device corresponding to a second terminal device identifier is also authorized to read payment card information for use in processing one or more transactions initiated by the merchant device corresponding to the merchant device identifier”; it adds to the abstract idea of pairing of a merchant point of sale with a payment reader terminal whereby the pairing record identifying a second terminal device corresponding to a second terminal device identifier is also authorized to read payment card information for use in processing one or more transactions initiated by the merchant device without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 8 dependent on claim 1, and claim 18 dependent on claim 11 merely adds to the abstract idea of claims 1 and 11 respectively.  By reciting “wherein the merchant device identifier as received at the one or more checkout service servers or one or more communication interfaces is formatted for an application programming interface (API) of the one or more checkout service servers or one or more communication interfaces”; it adds to the abstract idea of pairing of a merchant point of sale with a payment reader terminal whereby the merchant device identifier as received at the one or more checkout service servers or communication interfaces is formatted for an application programming interface (API) of the one or more checkout service servers or communication interfaces without adding any additional elements that impose a 

Claim 9 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “generating an API key at the one or more checkout service servers; and providing the API key from the one or more checkout service servers to the merchant, wherein the merchant device identifier as received at the one or more checkout service servers is formatted for the API of the one or more checkout service servers based on use of the API key at the merchant device”; it adds to the abstract idea of pairing of a merchant point of sale with a payment reader terminal whereby the API key from the one or more checkout service servers is provided to the merchant, wherein the merchant device identifier as received at the one or more checkout service servers is formatted for the API of the one or more checkout service servers based on use of the API key at the merchant device without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 10 dependent on claim 1 and claim 20 dependent on claim 19 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 10 and 20 recite “receiving a request to process a transaction at the one or more checkout service servers and from the merchant device; and requesting payment instrument information for the transaction from the terminal device based on the terminal device identifier being identified in the pairing record along with the merchant device identifier”.  These claims amounts to no more than receiving a request to process a transaction and receiving payment instrument information, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 12 dependent on claim 11 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 12 

Response to Arguments
The Amendment filed 1-21-2021 has been entered. Claims 1-20,  remain pending in the application, with claim 14 cancelled by Applicant.  Applicant’s amendments to independent claims 1, 11 and 19 and the respective dependent claims 1-10, 12-13 & 15-18; and 20 remain not patent eligible because the claimed invention is directed to an abstract idea without significantly more as analyzed below and thus remains rejected under 35 USC §101.

Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive.  (FP 7.37)

Applicant amended independent claims 1, 11 & 19 in addition to dependent claims 2-6; 8-10; and 20 as posted in the above analysis with additions underlined and deletions as 

In response to applicant’s arguments regarding claim rejection under 35 U.S.C  § 112:
Applicant has cancelled claim 14 which was the subject of the 35 U.S.C  § 112 rejection. As a result the 35 U.S.C  § 112 rejection of claim 14 has been withdrawn.

In response to applicant's arguments regarding claim rejection under 35 U.S.C  § 101:
Regarding Step 2A (Prong 1)
Applicant argues that claims are not directed to an abstract idea because the claims do not exclusively concern themselves with transactions as listed by MPEP § 2106.04(a)(2)(II)(B) under "commercial interactions" and "legal interactions”. Applicant argues that instead the claims concern a specific arrangement and configuration of devices in which "one or more checkout service servers" 
Examiner disagrees.  To start with the examples provided by MPEP § 2106.04(a)(2)(II)(B) under "commercial interactions" and "legal interactions” should not be considered exhaustive but rather as a list of possible examples. Furthermore the invention may be summarized as one to provide a system that enables efficient and secure pairing and collaboration between a merchant POS device and a payment card reader terminal in order to enable separation between a merchant POS device from a payment card reader terminal with the purpose of granting the merchant freedom to customize their merchant POS device without compromising payment security and functionality. This falls under sales activities and risk mitigation.  In summary as detailed in the Step 2A Prong 1 analysis the claims fall within the grouping of certain methods of organizing human activity under commercial or legal interactions including sales activities  as it recites the pairing of a merchant point of sale with a payment reader terminal.
Regarding Step 2A (Prong 2)
Applicant argues that the claims implement a practical application based on improving the functioning of a computer, technology or technical field.   
Examiner disagrees. The additional elements recited in claim 11: “one or more communication interfaces wherein the one or more communication interfaces”; “one or more memory units that store instructions“; and “one or more processors, wherein execution of the instructions by the one or more processors causes the one or more processors to” amount to  mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). Furthermore the additional insignificant extra solution activities as recited in Claims 1, 11 and 19 recite: “receiving a merchant device identifier at [[a]] one or more checkout service servers from a merchant device of [[the]]_a merchant”; “sending, from a merchant one or more checkout service servers based on merchant input at the terminal device, receiving the terminal device identifier at the one or more checkout service servers from the terminal device“; and “receiving a notification at the one or more checkout service servers indicating that the terminal device has been identified to the merchant” amount to insignificant extra solution activities to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B
Applicant argues that the claims include an inventive concept since the additional elements amount to “something more” by reciting "the merchant device of the merchant," the "terminal device," and the "one or more checkout service servers."
Examiner disagrees. As explained under Step 2A prong 2, the additional recited elements amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). Furthermore the additional insignificant extra solution activities recited can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible. 
In conclusion, in spite of applicant’s amended claims, they remain not patent eligible because the claimed invention is directed to an abstract idea without significantly more as it belongs to the grouping of certain methods of organizing human activity under commercial or legal interactions including sales activities  as it recites the pairing of a merchant point of sale with a payment reader terminal. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus the claims remain rejected under 35 USC §101. 

In response to applicant's arguments regarding rejection under 35 U.S.C  § 102:
Applicant argues that the "connectivity information request" described in cited para. [0062] of Jagalpure and illustrated in FIG. 2 of Jagalpure is not equivalent to the "merchant device identifier" recited in claim 1. For instance, Jagalpure identifies that Jagalpure, para. [0062] and [0109]. However, the "connectivity information request" of Jagalpure fails to include any "identifier" identifying the "merchant terminal 104" or any other device of Jagalpure. Thus, Jagalpure fails to disclose at least the "merchant device identifier" of the Applicant's claim 1, or receipt of such a "merchant device identifier" as claimed. Accordingly, Jagalpure fails to disclose at least "receiving a merchant device identifier at one or more checkout service servers from a merchant device of the merchant" of currently amended claim 1, and similar features of currently amended independent claims 11 and 19. 
Furthermore Applicant argues that The Office Action states that previously presented variants of these feature of claim 1 are purportedly disclosed by Jagalpure at para. [0126], FIG. 2, and FIG. 9. Office Action at 5. However, Jagalpure fails to disclose anything equivalent to the "terminal device identifier" recited in claim 1. For instance, Jagalpure fails to disclose any "identifier" identifying the "POS peripheral device" or any other device of Jagalpure. Jagalpure also fails to disclose "sending" anything "from [the] terminal device [...] to the one or more checkout servers" or "receiving" anything "at the one or more checkout servers from the terminal device." Instead, the cited portion of Jagalpure only states that its "merchant terminal 900 is capable of communicating with one or more POS peripheral devices such as a POS peripheral device 935 and external server system such as an acquirer server 930" without any indication whatsoever of any transmissions between any "POS peripheral device" and any "external server system." See Jagalpure at para. [0126]. Accordingly, Jagalpure fails to disclose at least "sending, from a terminal device distinct from the merchant device, a terminal device identifier to the one or more checkout service servers based on merchant input at the terminal device" and "receiving the terminal device identifier at the one or more checkout service servers from the terminal device" of currently amended claim 1, and similar features of currently amended independent claims 11 and 19. 
Applicant argues that currently amended independent claim 1 includes a feature reading: receiving a notification at the checkout service servers indicating that the terminal device has be o the merchant; The Office Action states that a previously presented variant of this feature of claim 1 is purportedly disclosed by Jagalpure at para. [0126], FIG. 2, and FIG. 9. Office Action at 6. However, Jagalpure fails to disclose anything equivalent to the "notification" recited in claim 1. Nothing in the cited portions of Jagalpure "indicate[s] that the terminal device has been identified to the merchant" or anything equivalent. Application No.: 16/533,098 Docket No.: 085091-629436 (SQ-1186-US2)Accordingly, Jagalpure fails to disclose at least "receiving a 
Applicant argues that currently amended independent claim 1 includes features reading: identifying, at the one or more checkout service servers, that the terminal device corresponding to the terminal device identifier is authorized to read payment card information for use in processing one or more transactions initiated by the merchant device corresponding to the merchant device identifier; and generating a pairing record at the one or more checkout service servers in response to receipt of the notification and identifying that the terminal device is authorized to read payment card information for use in processing the one or more transactions initiated by the merchant device, the pairing record identifying at least the merchant device identifier and the terminal device identifier. The Office Action states that previously presented variants of these feature of claim 1 are purportedly disclosed by Jagalpure at para. [0077]-[0083] and FIG. 3A. Office Action at 6. However, para. [0077]-[0083] of Jagalpure fail to reference the "POS peripheral device" of Jagalpure, which the Office Action argues to be purportedly equivalent to the Applicant's claimed "terminal device." Para. [0077]-[0083] of Jagalpure also fails to disclose anything equivalent to the "pairing record" recited in the Applicant's claims. Para. [0077]-[0083] of Jagalpure also fails to disclose anything equivalent to "identifying" that a "terminal device [...] is authorized to read payment card information for use in processing one or more transactions initiated by the merchant device" as recited in the Applicant's claims. Instead, para. [0077]-[0083] of Jagalpure appear to concern checking whether the "acquirer server 112" of Jagalpure is able to connect with "payment entities" such as the "merchant terminal 304" and the "payment server 116" of Jagalpure, which is entirely unrelated to the above-recited features of the Applicant's claims. See Jagalpure, para. [0077]-[0083].

Examiner agrees with Applicant’s arguments and as a result the 35 U.S.C  § 102 rejection has been withdrawn.

In response to applicant's arguments regarding rejection under 35 U.S.C  § 103:
Applicant argues that dependent claim 9 depends on, and incorporates the limitations of, independent claim 1. Johnson fails to cure the deficiencies of Jagalpure discussed in this Response with respect to the 35 U.S.C. § 102 rejection, and the Office Action does not argue that Johnson does so. Accordingly, Jagalpure in view of Johnson fails to  Jagalpure in view of Johnson likewise fails to disclose any and all of claims 1-20.

Examiner agrees with Applicant’s arguments and as a result the 35 U.S.C  § 103 rejection has been withdrawn.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  (FP 7.40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PIERRE L MACCAGNO/Examiner, Art Unit 3699                                                                                                                                                                                                        



/Robert R Niquette/
Primary Examiner, Art Unit 3696